DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest art of record in meeting the limitations set forth in independent claims 1, 14 and 17,  are the Beau et al CN 209140937; Weerappuli et al US Patent Application No. 2016/0221525 and Borgward DE 202015102581 prior art references.  Each of these independent claims recites the following limitation:
a moving member that is provided so as to be capable of being housed in the housing section and capable of moving toward the vehicle cabin through the opening, the moving member including an upper member that is moved from the housing section toward an upper side in the vehicle cabin, and a lower member that is moved from the housing section toward a lower side in the vehicle cabin; a curtain provided at the one of the upper member or lower member.

	Neither the Beau et al, Weerappuli et al nor Borward prior art discloses or teach having a curtain member that is deployed along with a moving member from the roof or ceiling into the vehicle cabin space wherein the moving member comprises of both a lower member and upper member that are moved to a lower side of the vehicle cabin and upper side of the vehicle cabin respectively.   The Beau, Weerappuli and Borward prior art references disclose curtains having a moving member comprising of just one element that deploys a curtain in just one direction.   Beau, Weerappuli and Borward do not disclose or teach an upper member and lower member that move to the lower side of the vehicle cabin and the upper side of the 
	In summary, claims 1, 14 and 17 are not anticipated by either Beau, Weerappuli or Borward under 35 USC 102; nor obvious under 35 USC 103 in view of the teachings of Beau, Weerappuli and/or Borward alone or in combination with each other or any of the other art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612